Citation Nr: 0401916	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  98-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1979 rating decision by the RO in New 
York, New York, which in pertinent part, denied service 
connection for a back disorder.  This case is also on appeal 
from a November 1980 rating decision, which denied secondary 
service connection for a right knee disorder.  At the time, 
the veteran was not properly notified of the denial of that 
issue.  He was issued a supplemental statement of the case on 
that issue in September 2000, but a substantive appeal was 
not received on that issue.  In a January 2003 statement from 
his accredited representative, the issue of secondary service 
connection for the right knee was received.  This is referred 
to the RO for appropriate action.

In September 2000, the veteran was granted service connection 
for a left knee disorder and a noncompensable rating was 
assigned.  The veteran filed a timely notice of disagreement 
and in November 2002 the RO issued a statement of the case.  
A substantive appeal was never filed, therefore, this issue 
is not before the Board.    


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a back disorder, and the VA has made reasonable efforts 
to develop such evidence.

2.  During service, the veteran was treated for back pain, 
which was acute and transitory and resolved without residual 
disability.  

3.  A back disorder is not a disorder of service origin or 
attributable to any incident therein.  

CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the 
September 1979 rating decision, in the March 1980 statement 
of the case, the November 1980, June 1997, September 2000 and 
November 2002 supplemental statements of the case and a VA 
letter to the veteran dated in August 2002 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments.  The rating decision, statement 
of the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from March 1976 to March 
1979.

Service medical records show that on medical examination 
performed for enlistment purposes in February 1976, the 
veteran's spine was listed as normal.  In a report of medical 
history completed in February 1976, he denied a history of 
recurrent back pain.  In a treatment note dated July 1977, 
the veteran complained of back pain, which he noticed after 
heavy lifting.  The pain subsided but then returned the 
following morning while he was making his bunk.  The 
diagnostic impression was a muscle strain to the right 
latissimus dorsi.  The examiner observed the veteran walking 
to the nurse's office and noted that the veteran was walking 
straight without any evidence of back muscle spasm.  However, 
during the examination, the veteran was bent over to the left 
and reported that he could not straighten up.  On 
examination, he could only bend forward to 45 degrees and 
palpitation and percussion of the right posterior back muscle 
in the lower rib area elicited no specific points of 
observable tenderness.  The examiner further reported a 
heated exchange and concluded that the veteran showed no 
evidence of back muscle spasm and stood perfectly straight.  
Treatment notes dated in January 1979 reflect treatment for 
complaints of lumbosacral back pain, which the veteran 
reported occurred after he fell on ice.  The diagnostic 
impression was low back pain.  In a discharge examination 
dated March 1979, the veteran's spine was listed as normal 
and a report of medical history denied any history of 
recurrent back pain.  No complaints of back pain were noted 
on the discharge examination.  

During a June 1979 VA examination, the veteran complained of 
low back pain since 1976.  The diagnosis revealed no abnormal 
physical findings of the lower back.  

During a VA examination in May 1998, the veteran presented 
with complaints of nonradiating low back pain.  The pertinent 
diagnosis was chronic lumbosacral sprain.  The examiner 
opined that it did not appear that the veteran's low back 
pain was related to his service-connected left knee disorder.  

VA outpatient treatment records dated November 2000 to 
February 2001 reflect treatment for a variety of conditions 
including low back pain.  An MRI of the lumbar spine 
performed in November 2000 revealed a left paracentral disc 
protrusion with desiccated disc producing compromised 
bilateral neural foramina and obliterating left epidural fat 
pad at L5-S1.  It also revealed abundant intraspinal 
lipomatosis attenuating thecal sac throughout the lumbar 
spine.  In a treatment note dated December 2000 the veteran 
reported that he injured his back while he was employed at 
the Department of Defense.  He reported occasional tightness 
in his back with non-radiating and non-radicular pain.  He 
stated that he underwent physical therapy in the military and 
independently.  The diagnostic assessment revealed 
questionable disc protrusion of the L5-S1 and the examiner 
noted that the veteran should consider physical therapy.  A 
February 2001 treatment note showed that the veteran 
presented with low back pain.  The diagnostic impression was 
degenerative joint disease of the lumbar and lumbosacral 
joint.

During a September 2002 VA examination, the veteran reported 
a strain to his back while lifting heavy weights in service.  
He denied any significant problems regarding his lumbosacral 
spine and stated that his main problems were his knees.  The 
diagnosis was radiological and MRI positive disc protrusion 
at L5-S1.  No physical positive objective findings in 
reference to the lumbosacral spine indicated any physical 
abnormality pertaining to the lumbar spine necessitating any 
treatment or pointing to any disability for the lumbosacral 
spine.  

Analysis

The veteran contends that he incurred a back disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service medical records show that the veteran complained of 
back pain.  In a treatment note dated July 1977 he 
experienced back pain after heavy lifting.  In January 1979, 
he again complained of back pain after he fell on ice.  On 
separation examination in March 1979, no complaints of back 
pain were noted.

The first post-service evidence of a back disorder is dated 
in June 1979.  During a VA examination the veteran complained 
of low back pain but the diagnosis revealed no abnormal 
physical findings of the lower back.

During a VA examination in May 1998, the examiner opined that 
the veteran's chronic lumbosacral sprain was not related to 
his service-connected left knee disorder.  Subsequent VA 
outpatient treatment records dated November 2000 to February 
2001 show continuous treatment for low back pain.  In 
addition, during these periods of treatment, the veteran 
stated to the examiner that he injured his back at the 
Department of Defense.  No reference to an in-service injury 
was noted.

A September 2002 VA examination reflects that the veteran 
reported a strain to his back during service but he denied 
any significant problems worth mentioning in regards to his 
back and instead commented that his knees were his main 
problem.    No disability of the lumbosacral spine was found.

Essentially, the record shows that the veteran was treated on 
several occasions during service for complaints of low back 
pain that apparently resolved with treatment.  No complaints 
or findings of a low back disability were noted at service 
discharge.  The earliest indication in the record of back 
complaints is dated within the first post-service year in 
1979.  However, a 1979 VA examination revealed no abnormal 
physical findings of the lower back.  The next evidence of 
back complaints is not dated until 1998, 19 years later.  The 
evidence presented does not demonstrate continuity of back 
complaints or symptomatology since service or show that the 
current back disability is etiologically linked to the 
complaints noted in military service.    

The veteran has asserted that he incurred a back disorder as 
a result of his active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's back disorder is linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a back disorder is 
denied.    




	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



